DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for Examination.
This Office action is Final.
Response to Arguments
Applicant's arguments filed August 1st, 2022 have been fully considered but they are not persuasive.
Independent claims 1 and 18, were amended to recite a compiler and attempt to address the pending 35 USC 101 rejection, however, after careful consideration the amendment is such that it is still an abstract idea without significantly more.
In the context of the pending independent claims above, said “compiler” is recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  Alternatively, one of ordinary skill in the art could argue that the compiler could merely be a person performing the required tasks at hand.
Taking from the elements of indicated allowed claim 13, it is disclosed amongst additional elements:
a performance architecture that includes three levels, a first level is a database internal level, a second level is a database interact level, and a third level is a database external level, wherein each level is configured to merge two or more queries;
identify a set of execution units in an application, wherein the set of execution units is comprised of a set of queries in the application and a set of actions in the application;
assign each action to a level of the performance architecture; 
build, based on the set of execution units, a query dependency graph (QDG) for the application, wherein the QDG comprises a plurality of nodes, each node correlated to an execution unit of the set of execution units, and each node includes a link to at least one additional node of the plurality of nodes, and the link indicates a relative order of operation of the node and the at least one additional node; and
merge two or more execution units into a section, wherein the merging is based on the level assigned to each action and on the performance architecture; and
a database configured to: 
receive the section from the compiler; 
process the section according to the QDG; and 
return the processed section to the compiler.
	The claim itself is drafted in such a way that it adds significantly more, as well as, ties the idea into a practical application.  A comparison of the pending claims shows how evidently different they are from the allowed independent.
	Accordingly, the 35 USC 101 rejection is being maintained.
	The Examiner recommends that the Applicant amends the remaining claims to be similar in scope as the allowed claim.  The Examiner additionally encourages the Applicant to reach out to the Examiner if it would help promote compact prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 8-12, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a computer-implemented method and claim 18 recites a computer program product. Therefore, Step 1 is satisfied for claims 1, 2, 8-12, 18 and 19. Step 2A Prong One: The independent claims recites determining an application is initiated; identifying, by a compiler, a set of execution units included in the application, wherein the set of execution units is comprised of a set of queries in the application and a set of actions in the application; building, by the compiler and based on the set of execution units, a query dependency graph (QDG) comprising a plurality of nodes, wherein each node of the plurality of nodes is correlated to an execution unit, and each node is linked to at least one additional node, the link indicating a relative execution order and a common attribute of each node and the additional node; merging, by the compiler and based on a performance architecture, two or more of the set of execution units into a section; and processing the application according to the QDG.
In other words, the independent claims relate to evaluating query dependencies and in which order they should be executed. These are observations or evaluation and the acts can be practically performed in the human mind, similar to the mental thought processes that occurs when an individual is organizing information so that information can be retrieved as efficiently as possible. Additionally, the above can also be performed by pen and paper.  Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a computer and computer readable storage medium does not negate the mental nature of these limitations because the claim here merely uses the computer as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer, compiler and computer readable storage medium are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  There is no indication in the Specification that the operations recited in claims 1 and 18 invoke any assertedly inventive programming, requiring any specialized computer hardware or other inventive computer components. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., the mental inspection and evaluation of query dependencies), using the computer components as a tool. While this type of automation minimizes or eliminate the need for mentally evaluating which queries are dependent of another, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the computer and computer readable storage medium are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computer readable storage medium are recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claims implemented in software are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Allowable Subject Matter
Claims 13-17 are allowed.
Claims 3-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 13-17:
The claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claim 13.
When taken into context the claim as a whole was not uncovered in the prior art, even further the dependent claims 14-17 are allowed as they depend upon the allowable independent claim 13.
With respect to claims 3-7 and 20:
The Examiner is recommending the Applicant incorporates the limitations included in independent claim 13 into independent claims 1 and 18.
Conclusions/Points of Contacts
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165